*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
MUST INCLUDE: (1) BIB DATA SHEET; (2) SRNTs; (3) CHECK WHETHER HAS FOREIGN PRIORITY AND WHETHER/WHERE CERTIFICATE IS FILED (Foreign Priority = FRPR)
*** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** *** ***
DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWANCE
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Drawings Are Accepted
01.	The Replacement Drawing Sheet(s) filed on 10/11/2021 are accepted. 
Examiner’s Statement of Reasons for Allowance
02.	Claims 1-6, 8-10, and 12-21 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1, 9, and 14 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
wherein the gate line structure comprises a cell region in which the vertical channel structure is formed, and a first connection region and a second connection region which are respectively arranged at first and second ends of the cell region along the first direction, each of the first connection region and the second connection region comprises a first protrusion of the first gate line and a second protrusion of the second gate line which are parallel to the top surface of the substrate and arranged as steps in a second direction perpendicular to the first direction, and the first protrusion of the second connection region is arranged diagonally from the first protrusion of the first connection region with respect to the first direction," 
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of claim 1. 
With respect to independent product claim 9: 
"A vertical memory device comprising: a gate line structure comprising a plurality of gate lines which are sequentially stacked on a substrate and extend parallel to a top surface of the substrate in a first direction; and a vertical channel structure configured to penetrate the gate line structure in a direction perpendicular to the top surface of the substrate, wherein the gate line structure comprises a cell region in which the vertical channel structure is formed, and a first connection region and a second connection region which are respectively arranged at first and second ends of the cell region along the first direction, each of the first connection region and the second connection region comprises a plurality of protrusions of the plurality of gate lines arranged as steps in the first direction and in a second direction perpendicular to the first direction, and each of the plurality of protrusions of the first connection region is arranged in parallel along the first direction with protrusions from among the plurality of protrusions of the second connection region on different layers of the plurality of gate lines, wherein the plurality of protrusions in the first connection region are arranged as steps of decreasing height in the second direction, and the plurality of protrusions in the second connection region are arranged as steps of increasing height in the second direction," 
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of claim 9. 
With respect to independent product claim 14: 
"A vertical memory device comprising: a gate line structure comprising a plurality of gate lines which are sequentially stacked on a substrate and extend in a first direction parallel to a top surface of the substrate; a vertical channel structure configured to penetrate the gate line structure in a direction perpendicular to the top surface of the substrate; and a plurality of pass transistors electrically connected to the wherein the gate line structure comprises a cell region in which the vertical channel structure is formed, and a first connection region and a second connection region which are respectively arranged at first and second ends of the cell region in the first direction, each of the first connection region and the second connection region comprises a plurality of protrusions of the plurality of gate lines arranged as steps in the first direction and in a second direction perpendicular to the first direction, and protrusions from among the plurality of protrusions on a same layer of the plurality of gate lines are arranged to be misaligned relative to each other in the second direction," 
as the underlined limitations are specifically structured, and as they are interrelated with each other and with other limitations of claim 14. 
Although various prior art references (see, for example, Lee and Shin) disclose several of limitations of claims 1, 9, and 14, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claims 1, 9, and 14, as these limitations are specifically structured and as they are interrelated with each other and with other limitations of claims 1, 9, and 14, respectively. 
CONCLUSION
03.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814